Citation Nr: 9913809	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-08 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than January 16, 
1998, for a grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1950 to August 
1951.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 


FINDINGS OF FACT

1.  At the time of his application for TDIU, the veteran was 
service connected for: residuals of frozen feet, with 
amputation of the toes; amputation of all toes of the left 
foot; amputation of the first through the fourth toes of the 
right foot; residuals of shell fragment wounds to the right 
shoulder, neck, the soft tissues of the posterior thoracic 
wall, right side, and right upper arm.  He had been assigned 
a combined disability rating of 70 percent from June 4, 1956.  

2.  The veteran's claim for TDIU was received on January 16, 
1998.  

3.  The evidence of record contains no medical information 
concerning the status of the veteran's service connected 
disabilities from February 1976, when he underwent a VA 
compensation and pension examination, until January 16, 1998. 


CONCLUSION OF LAW

Entitlement to an effective date earlier than January 16, 
1998, for a grant of TDIU is not warranted.  38 U.S.C.A. 
§§ 5107, 5110(a)(b) (West 1991); 38 C.F.R. § 3.400(o) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation, provided that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a)(1998).  As of January 16, 1998, the date 
on which he filed a claim for TDIU, the veteran met the 
schedular rating requirements for the benefit, and the issue 
was whether his service connected disabilities precluded 
substantially gainful employment.  A rating decision dated 
January 28, 1998, granted entitlement to TDIU, effective 
January 16, 1998, the date of the veteran's claim.  The 
evidence considered by the RO at that time consisted of 
copies of personnel actions related to the veteran's former 
employment as a civilian at Tinker Air Force Base (TAFB), 
Oklahoma City, Oklahoma, and VA Form 21-4192, Request for 
Employment Information In Connection With Claim for 
Disability Benefits.  The VA Form was completed by the 
veteran, with the notation that "No one at TAFB will fill 
this out".  On his application for TDIU, the veteran stated 
that he was not receiving disability retirement benefits. 

The veteran contends that he was entitled to TDIU when he 
retired from a job at TAFB in November 1990, and that VA 
should have informed him that he could file for TDIU when he 
allegedly became unemployable in November 1990. 

The TAFB personnel records show that the veteran twice 
changed positions at his own request.  In July 1986, he was 
transferred from a position of industrial equipment mechanic, 
pay grade 10, to sewage disposal plant operator, grade 9.  In 
May 1988, he was transferred from the position of sewage 
disposal plant operator, grade 9, to motor vehicle operator, 
grade 6.  The TAFB records also show that the veteran 
requested an early out retirement and received retirement, 
special option, in November 1990.  The personnel action in 
November 1990 stated that the employee gave no reason for 
retiring; the agency finding was that he retired to obtain 
retirement benefits.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 199) (Court), in Harper v. Brown, 10 Vet. App. 125 (1997), 
citing 38 U.S.C.A. § 5110(a) (West 1991), noted that, unless 
specifically provided for otherwise, the effective date of 
assignment of benefits based upon a claim for compensation 
shall not be fixed earlier than the date of receipt of that 
claim.  In addition, the Court found that under 38 U.S.C.A. 
§ 5110(b)(2), the effective date of a compensation award 
shall be the earliest date that it was factually 
ascertainable that an increase in disability had occurred, if 
the application was received within one year from such date. 
In addition, in Harper, the Court observed that under 
38 C.F.R. § 3.400(o)(1) (1998), entitlement to compensation 
shall be date of receipt of the claim, or the date 
entitlement arose, whichever is later, except as provided 
under (o)(2) of that section.  Under 38 C.F.R. § 3.400(o)(2) 
(1998), the effective date shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  Otherwise, the effective date of the 
award of increased compensation shall be the date of receipt 
of the claim.  Id. at 126.  

While there was some evidence of treatment for non-service 
connected disabilities, the evidence of record in the 
veteran's claims file contains no medical information 
concerning the status of his service connected disabilities 
from February 1976, when he underwent a VA compensation and 
pension examination, until January 16, 1998, the date of his 
claim for TDIU.  For the period of time February 1976 to 
January 16, 1998, there is no evidence of any medical 
treatment for the veteran's service connected disabilities 
and no medical opinion as to the functional impairment 
attributable to the service connected disabilities.  The only 
evidence that the veteran was, during that period of time, 
unable to obtain or retain substantially gainful employment 
is his own statement to that effect.  However, the issue of 
the effect of his service connected disabilities on his 
ability to perform the physical duties of a motor vehicle 
operator (his last job before he retired) or some other 
substantially gainful occupation is, the Board finds, an 
issue requiring the expertise 

and judgment of a medical professional or vocational expert.  
In particular, the question of the degree of functional 
impairment attributable to the condition of the veteran's 
feet, from which most toes had been amputated, is a medical 
question.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The Board finds that the lack of any medical evidence 
whatsoever concerning the severity of the veteran's service 
connected disabilities from February 1976 until January 16, 
1998, and, in particular in November 1990, when he retired, 
outweighs, in probative value, the veteran's assertion that 
he became unemployable in November 1990, by reason of his 
service connected disabilities.  The Board is thus 
constrained to conclude that it was not factually 
ascertainable that the veteran was entitled to TDIU prior to 
January 16, 1998.  Therefore, entitlement to an effective 
date for the grant of TDIU earlier than January 16, 1998, is 
not established. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, 4.16.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).

Under 38 U.S.C.A. § 5103 (West 1991), the Board advises the 
veteran that he may apply to the RO to reopen his claim for 
an earlier effective date for the grant of TDIU by submission 
of new and material evidence, such as medical evidence 
concerning the functional impairment imposed by his service 
connected disabilities prior to January 16, 1998.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a)(1998).




ORDER

Entitlement to an effective date earlier than January 16, 
1998, for a grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

